DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: claim 19, line 1, "at least two cable cores are" should be changed to --the at least one cable core comprises at least two cable cores--; and claim 20, line 1, "a cable to a" should be changed to --the cable to the-- and line 3, "a" should be changed to --the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lightner (3573719).
Lightner discloses a device for electrically conductively connecting a cable core of a cable to a conductor area (not shown), the device comprising a body (10/12) made of an electrically insulating material; and an electrically conductive contact part (34) received in the body, the contact part having a contact surface (32) configured to electrically conductively contact the conductor area, wherein the body is formed with a receptacle having a slot (24) open toward one side configured to receive the cable core of the cable, and is formed with a through-bore configured to surround a sheathed portion (18) of the cable, and wherein the contact part closes an opening at a bottom of the slot and conductively contacts the cable core (Fig. 4).  It is noted that since the device of Lightner comprises structure and material as claimed, it can be a soldering aid (re claim 1).
Lightner also discloses that the receptacle is disposed substantially parallel to the contact surface of the contact part (re claim 2); the slot is formed as a longitudinal slot that is open in a direction away from the contact surface (re claim 3); the opening at the bottom of the slot is formed as a longitudinal slot (re claim 6); the contact part is substantially U-shaped in profile (re claim 8); a solder (36) is deposited in a region of the slot (re claim 17); an assembly of at least one cable having at least one respective cable core and the soldering aid according to claim 1 (re claim 18); the at least one cable core comprises at least two cable cores received in the soldering aid (re claim 19); and a method for attaching the cable core of the cable to the conductor area, the method comprises producing an assembly between the cable core of the cable and the soldering aid according to claim 1, and attaching the contact part of the soldering aid to the conductor area (not shown) (re claim 20).

Claims 1-3, 11, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makiyama (JP 2015-072824).
 Makiyama discloses a soldering aid for electrically conductively connecting a cable core of a cable to a conductor area (11p), the soldering aid comprising a body (1) made of an electrically insulating material; and an electrically conductive contact part (2) received in the body, the contact part having a contact surface (22, Fig. 6) configured to electrically conductively contact the conductor area, wherein the body is formed with a receptacle having a slot (Fig. 7) open toward one side configured to receive the cable core of the cable, and is formed with a through-bore (1e) configured to surround a sheathed portion (W) of the cable, and wherein the contact part closes an opening at a bottom of the slot and conductively contacts the cable core (Fig. 7D) (re claim 1).  Makiyama also discloses that the receptacle is disposed substantially parallel to the contact surface of the contact part (re claim 2); the slot is formed as a longitudinal slot that is open in a direction away from the contact surface (re claim 3); the body has a bearing surface, wherein the contact surface of the contact part is substantially flush with the bearing surface of the body (Figs 6 & 7D) (re claim 11); the body has a positioning aid (13s) which projects beyond the contact surface (re claim 16); an assembly of at least one cable having at least one respective cable core and the soldering aid according to claim 1 (re claim 18); the at least one cable core comprises at least two cable cores received in the soldering aid (re claim 19); and a method for attaching the cable core of the cable to the conductor area, the method comprises producing an assembly between the cable core of the cable and the soldering aid according to claim 1, and attaching the contact part of the soldering aid to the conductor area (re claim 20).

Claims 1-7, 12-13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henrici et al. (2021/0257751).
 Henrici et al. discloses a soldering aid for electrically conductively connecting a cable core of a cable to a conductor area (15), the soldering aid comprising a body (14) made of an electrically insulating material; and an electrically conductive contact part (13) received in the body, the contact part having a contact surface (12) configured to electrically conductively contact the conductor area, wherein the body is formed with a receptacle having a slot (21) open toward one side configured to receive the cable core of the cable, and is formed with a through-bore (17) configured to surround a sheathed portion (22) of the cable, and wherein the contact part closes an opening at a bottom of the slot and conductively contacts the cable core (Fig. 5) (re claim 1).  Henrici et al. also discloses that the receptacle is disposed substantially parallel to the contact surface of the contact part (re claim 2); the slot is formed as a longitudinal slot that is open in a direction away from the contact surface (re claim 3); the through-bore has a diameter that decreases away from an insertion opening (Fig. 6) (re claim 4); the through-bore has a step (Fig. 6) (re claim 5); the opening at the bottom of the slot is formed as a longitudinal slot (re claim 6); the contact part is in the form of a profile sheet-metal blank (re claim 7); the body has a first height in a region of the through-bore and a second height in the region of the slot (Fig. 6), wherein the first height is greater than the second height (re claim 12); the body is formed as a single piece, and it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, injection-molded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018) (re claim 13); an assembly of at least one cable having at least one respective cable core and the soldering aid according to claim 1 (re claim 18); the at least one cable core comprises at least two cable cores received in the soldering aid (re claim 19); and a method for attaching the cable core of the cable to the conductor area, the method comprises producing an assembly between the cable core of the cable and the soldering aid according to claim 1, and attaching the contact part of the soldering aid to the conductor area (re claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henrici et al.
 	Henrici et al. discloses the invention substantially as claimed except for the housing being made of a glass fiber-reinforced polyphthalamide (PPA).  However, it would have been obvious to one skilled in the art to use glass fiber-reinforced PPA for the housing of Henrici et al. to meet the specific use of the resulting device since glass fiber-reinforced PPA is a known insulating material.

Claims 1-3, 6, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brorein (3748631) in view of Lightner.
 Brorein discloses a device for electrically conductively connecting a cable core of a cable to a conductor area (22, 22'), the device comprising a body (34) made of an electrically insulating material; and an electrically conductive contact part (56, 58) received in the body, the contact part having a contact surface (52, 54) configured to electrically conductively contact the conductor area, wherein the body is formed with a receptacle and with a through-bore configured to surround a sheathed portion (75) of the cable (re claim 1).
 	Brorein does not disclose the receptacle having a slot open toward one side configured to receive the cable core of the cable, wherein the contact part closes an opening at a bottom of the slot and conductively contacts the cable core (re claim 1).  Lightner discloses a soldering aid comprising a body which is formed with a receptacle having a slot (24) open toward one side and configured to receive a cable core of a cable, wherein a contact part (34) closes an opening at a bottom of the slot and conductively contacts the cable core.  In other words, the slot of Lightner is formed at the region where the contact part and the cable core is joined (Fig. 4).  It would have been obvious to one skilled in the art to modify the device of Brorein to have the slot as taught by Lightner, the slot at the region where the contact part (56) and the cable core (74) is joined, such that the joint between the contact part and the cable core can be inspected.  It is noted that since the modified device of Lightner comprises structure and material as claimed, it can be a soldering aid (re claim 1).
 	Brorein, as modified, also discloses that the receptacle is disposed substantially parallel to the contact surface of the contact part (re claim 2); the slot is formed as a longitudinal slot that is open in a direction away from the contact surface (re claim 3); the opening at the bottom of the slot is formed as a longitudinal slot (re claim 6); the contact part is in the form of a profile sheet-metal blank (re claim 7); the contact part is formed as a flat metal blank (re claim 9); the contact part has locking hooks (two hooks that are attached to tongue 62, Fig. 5), wherein the contact part is fixedly secured in the body by the locking hooks (re claim 10).
 	Re claims 14 and 15, it would have been obvious to one skilled in the art to use glass fiber-reinforced PPA for the housing of Henrici et al. to meet the specific use of the resulting device since glass fiber-reinforced PPA is a known insulating material.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847